 

Case 18-50274-BLS Doc 86 Filed 04/01/19 Page 1 of 2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In rel

Chapter ll
TK HOLDINGS INC., et al., Case No. l7-l 1375 (BLS)
Debtors.l Jointly Administered

 

Automotive Coalition for Trafiic Safety, lnc., Adv' Pro' NO' 18'50274 (BLS)

Plaintiff,
_ V ...

Joseph J. Farnan, Jr., not individually but solely as
Trustee of the Reorganized TK Holdings Trust,
Defendant, and Joyson Safety Systems Acquisition
LLC,

 

Defendants.

 

ORDER APPROVING STIPULATION BY AND BETWEEN AUTOMOTIVE
COALITION FOR TRAFFIC SAFETY, INC., JOSEPH J. FARNAN, JR., SOLELY
AS TRUSTEE OF THE REORGANIZED TK HOLDINGS TRUST, AND JOYSON

SAFETY SYSTEMS ACOUISITION LLC
Upon consideration of the Stipulation By and Between Automotive Coalition For
Trajj‘z`c Safety, Inc., Joseph J. Farnan, Jr., Solely as Trustee of the Reorganized TK Holdings Trust,
and Joyson Safety Systems Acquz`sz'tion LLC (the “Stipulation”), entered into between Automotive
Coalition for Traffic Safety, Inc., Joyson Safety Systems Acquisition LLC and Joseph J. Farnan,

Jr., solely as Trustee of the Reorganized TK Holdings Trust (the “Trust”), as successor in interest

 

‘ The debtors in these chapter l 1 cases (collectively, the “Debtors”), along with the last four digits of each Debtor’s
federal tax identification number, as applicable, are; Takata Americas (9766); TK Finance, LLC (2753); TK China,
LLC (1312); TK Holdings Inc. (3416); Takata Protection Systems lnc. (3881); Interiors in F light lnc. (4046); TK
Mexico lnc. (8331); TK Mexico LLC (9029); TK Holdings de Mexico S. de R.L. de C.V. (N/A); Industrias Irvin de
Mexico, S.A. de C.V. (N/A); Takata de Mexico, S.A. de C.V. (N/A); and Strosshe-Mex, S. de R.L. de C.V. (N/A).
Except as otherwise set forth herein, the Debtors’ international affiliates and subsidiaries are not debtors in these
chapter ll cases. The location ofthe Debtors’ corporate headquarters is 2500 Takata Drive, Auburn Hills, Michigan
48326.

 

DOCS_DE:223297.1 82828/003

 

 

Case 18-50274-BLS Doc 86 Filed 04/01/19 Page 2 of 2

to Defendant TK Holdings Inc., and it appearing that sufficient cause exists to approve the

Stipulation;
IT IS HEREBY ORDERED that:
l. The Stipulation attached hereto as Exhibit 1 is APPROVED.
2. This Court shall retain jurisdiction to hear and determine all matters arising from

the implementation of this Order.

, 2019 /" ~»- ~‘ ,-~ ~

The Honorable Brendan L. Shannon
United States Bankruptcy Court Judge

Dated:

 

DOCS_DE:223297.1 82828/003

 

 

